Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat source device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“heat source device” listed as item 60, and disclosed as heater or cooler in paragraph 30.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/006387 to Takayama et al (Takayama) (The art rejection is made based on the issued US Patent 10,495,360) in view of WO 2008/056594 to Iizuka (the art rejection is made based on the respective English translation).
In Reference to Claim 1
Takayama discloses a scroll (Fig. 1, 3) compressor comprising: a shell that is cylindrical; and a heat source device (Fig. 1, 17) provided on an outside of the shell and between the fixed scroll and the frame and configured to heat or cool the shell from the outside (As showed in Fig. 1, heat source device covers all the case). 
Takayama dose not teach the detail of the scroll.
Iizuka teaches a fixed scroll fixed to an inner wall of the shell; an orbiting scroll that faces the fixed scroll; a frame fixed to the inner wall of the shell and that supports the orbiting scroll; (As showed in Fig. 1)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Takayama to incorporate teachings from Iizuka.  Doing so, would result in the scroll compressor structure of Iizuka being incorporate teachings from Takayama.  Both inventions of Takayama and Iizuka teaches a refrigerant circuit system having a scroll compressor.  Iizuka discloses a structure of a scroll compressor in the system, and the structure of the scroll is well known in the art.
In Reference to Claim 2
Takayama discloses the heat source device is provided in contact with an outer wall of the shell. (As showed in Fig. 1)
In Reference to Claim 3
Takayama discloses the completed compressor is covered by heat source.
Takayama does not teach a refrigerant circuit.
Iizuka teaches the heat source device is configured to perform cooling or heating by using refrigerant flowing in a refrigerant circuit (Fig. 6)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Takayama to incorporate teaches from Iizuka.  Doing so, would result in the thermal insulation including a refrigerant circuit as being taught by Iizuka.  Both inventions of Takayama and Iizuka teach a refrigerant circuit system including a scroll compressor with heat cover, and Iizuka teaches a method of applying a thermal siphon system to improve the efficiency and durability of the refrigerant circuit system (Paragraph 8 of Iizuka).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takayama and Iizuka as applied to claim 1 above, and further in view of US Patent Publication 2014/0308138 to Pham.
In Reference to Claim 4
Takayama teaches the scroll compressor is covered by the heater device.
The combination of Takayama and Iizuka as applied to Claim 1 does not teach the control system.
Pham teaches the heater (Fig. 4, 26) attached to the shell (Fig. 4, 12) and it is controlled by the shell temperature senor (Paragraph 104)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Pham into the combination of Takayama and Iizuka as applied to Claim 1.  Doing so, would result in the temperature of the insulation heater of Takayama being actively controlled by the shell temperature of the compressor, so the compressor should provide consistent and efficient operation to ensure that the particular refrigeration system functions properly.
In Reference to Claims 5 and 6
Takayama teaches the scroll compressor is covered by the heater device.
The combination of Takayama and Iizuka as applied to Claim 1 does not teach the control system.
Pham teaches the heater (Fig. 4, 26) attached to the shell (Fig. 4, 12) and it is controlled by the shell temperature senor (Paragraph 104)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Pham into the combination of Takayama and Iizuka as applied to Claim 1.  Doing so, would result in the temperature of the insulation heater of Takayama being actively controlled by the shell temperature of the compressor, so the compressor should provide consistent and efficient operation to ensure that the particular refrigeration system functions properly.
The combination of Takayama, Iizuka and Pham as applied to Claim 4 does not teach the detail of the operation.  However, since the combination of Takayama, Iizuka and Pham as applied to Claim 4 teaches an active heater temperature control, therefore, there is only two options for temperature control, either heating of cooling.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2002/0139137 to Tipton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5/6/2022